DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the aperture extending through the first wall” which is unclear because in Fig 39, similar to that in shown in Fig 9, the first wall helps define the aperture and the bore extends through the first wall. For examination purposes, the examiner will treat the this limitation as the aperture extending through the first wall by virtue of the aperture in communication with the bore. Clarification is requested.
Claim 39 recites “the aperture extending through the proximal wall” which is unclear because in Fig 39, similar to that in shown in Fig 9, the proximal wall helps define the aperture and the bore extends through the proximal wall. For examination purposes, the examiner will treat the this limitation as the aperture extending through the proximal wall by virtue of the aperture in communication with the bore. Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard US 2013/0096617.
Regarding Claim 21, Ballard discloses a spinal construct (Fig 1) comprising: 
a connector including wall (see Fig below), a first section extending from a first end of the wall and a second section extending from a second end of the wall (see Fig below where first and second sections extends from left and right ends of the wall, respectively), the first section comprising a sleeve (#120 and #130, c-shaped sleeve, se Fig below, Fig 1), the sleeve defining aperture (see Fig below) configured for disposal of a portion of an implant (“first linear implant” paragraph 26), the sleeve defining a bore (#123) in communication with the aperture (Fig 1), the second section comprising an extension (#142) and a body (#150) connected to the extension via a splined connection (splines #143, #161, paragraph 24), the body defining a passageway (#156) configured for disposal of a spinal rod (“second linear implant” paragraph 24).


    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale

Regarding Claim 22, Ballard discloses the splined connection is movable between an unlocked configuration and a locked configuration to selectively rotate the passageway to a selected orientation (paragraph 24).

Regarding Claim 23, Ballard discloses: the extension includes a first splined surface (#161) and the body includes a second splines surface (#143); and engagement of a set screw with the body (“setscrew” received in threaded bore #152, paragraph 24) causes the splines surfaces to interlock and fix a selected position of the passageway (paragraph 25).

Regarding Claim 24, Ballard discloses the extension includes a first surface including a plurality of first splines (#161) disposed radially about the first surface (Fig 1, paragraph 24) and the body includes a second surface including a plurality of second splines (#143) disposed radially about the second surface (Fig 1 paragraph 24), the first and second splines defining the splined connection (paragraph 24, as discussed above in claim 21).

Regarding Claim 25-26, Ballard discloses the extension includes a first surface including a plurality of first splines (#161) disposed radially about the first surface (Fig 1, paragraph 24) and the body includes a second surface including a plurality of second splines (#143) disposed radially about the second surface (Fig 1 paragraph 24), the first and second splines defining the splined connection (paragraph 24, as discussed above in claim 21), the body comprising a first surface (#151) opposite the second surface of the body and a side surface extending from the first surface of the body to the second surface of the body (see Fig below, Fig 1), the passageway extending through the side surface (Fig 1, Fig below), the body comprising a threaded bore (#152, paragraph 24) extending through the first surface of the body, the bore being in communication with the passageway (Fig 1, paragraph 24-25, threaded bore for a setscrew that engages the spinal rod).

    PNG
    media_image2.png
    484
    621
    media_image2.png
    Greyscale

Regarding Claim 26, Ballard discloses the extension includes a first surface including a plurality of first splines disposed radially about the first surface and the body includes a second surface including a plurality of second splines disposed radially about the second surface, the first and second splines defining the splined connection, the body comprising a first surface opposite the second surface of the body and a side surface extending from the first surface of the body to the second surface of the body, the passageway extending through the side surface, the body comprising a threaded bore extending through the first surface of the body, the threaded bore being in communication with the passageway.

Regarding Claim 30, Ballard discloses the wall includes a proximal end (left end, see fig in claim 21) and an opposite distal end (right end, see Fig in claim 21), the sleeve extending from the proximal end, the extension extending from the distal end (see Fig in claim 21).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard US 2013/0096617 in view of Baker US 2012/0109210.
Ballard discloses the claimed invention as discussed above but does not disclose  wherein the side wall is conical, wherein the side wall is tapered from the second surface of the body to the first surface of the body.
Baker discloses a similar connector (Fig 1) where the second section has an extension and a body (see Fig below), the extension includes a first surface including a plurality of first splines disposed radially about the first surface and the body includes a second surface including a plurality of second splines disposed radially about the second surface (see Fig below, paragraph 23), the first and second splines defining a splined connection (see Fig below, paragraph 23), the body comprising a first surface opposite the second surface of the body and a side surface extending from the first surface of the body to the second surface of the body (see Fig below), the passageway extending through the side surface (see Fig below), the body comprising a threaded bore extending through the first surface of the body, the threaded bore being in communication with the passageway (see Fig below, paragraph 27), wherein the side wall is conical (Fig below, Fig 3, has a conical tapered shape), wherein the side wall is tapered from the second surface of the body to the first surface of the body (as seen in Fig 3, fig below, as discussed above, has a conical tapered shape), the body receiving a second rod (paragraph 34) allows to be rotated to position the second rod in a desired orientation/position (paragraph 33-34).

    PNG
    media_image3.png
    736
    899
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify the side wall of Ballard to be conical, wherein the side wall is tapered from the second surface of the body to the first surface of the body, in view of Baker above because this provides a known shape for a sidewall of a body used to position a second rod in a desired orientation/position. The examiner notes that it would have been obvious for the sidewall to be conical/tapered, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing side wall for a rotatable body of a connector. In re Dailey and Eilers, 149 USPQ 47 (1966).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Ballard US 2013/0096617.
Regarding Claim 21, Carruth discloses a spinal construct (Fig 9a) comprising: 
a connector including wall (see Fig below), a first section extending from a first end of the wall and a second section extending from a second end of the wall (see Fig below), the first section comprising a sleeve (see Fig below), the sleeve defining aperture configured for disposal of a portion of an implant (see Fig below, arms of the implant are in the cavity), the sleeve defining a bore in communication with the aperture (see Fig below), the second section comprising a passageway configured for disposal of a spinal rod (see Fig below).

    PNG
    media_image4.png
    674
    1017
    media_image4.png
    Greyscale

Carruth does not disclose the second section comprises an extension and a body connected to the extension via a splined connection, the body defining the passageway configured for disposal of a spinal rod.
Ballard discloses a spinal construct (Fig 1) comprising: 
a connector including wall (see Fig below), a first section extending from a first end of the wall and a second section extending from a second end of the wall (see Fig below where first and second sections extends from left and right ends of the wall, respectively), the first section comprising a sleeve (#120 and #130, c-shaped sleeve, se Fig below, Fig 1), the sleeve defining aperture (see Fig below) configured for disposal of a portion of an implant/first rod (“first linear implant” paragraph 26), the sleeve defining a bore (#123) in communication with the aperture (Fig 1), the second section comprising an extension (#142) and a body (#150) connected to the extension via a splined connection (splines #143, #161, paragraph 24), the body defining a passageway (#156) configured for disposal of a spinal rod (“second linear implant” paragraph 24), the body being separate from the extension allows the body and the spinal rod to rotate relative to the first rod so that the spinal rod can be placed in a desired orientation relative to the first rod (paragraph 24, 25).

    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second section of Carruth to be replaced with the second section in view of Ballard, such that there is a body connected to an extension via a splined connection, as discussed above, because the body is rotatable and thus allows the spinal rod to be placed in a desired orientation to the first spinal rod.  

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Ballard US 2013/0096617, as applied to claim 21 above, and in further view of Haskins US 2012/0130436.
Carruth as modified discloses the claimed invention as discussed above where the sleeve comprises a side wall (see Fig below of Carruth) having opposite first and second end surfaces (see Fig below of Carruth, where the first end surface is not labeled but is opposite of the second end surface and coupled to a first wall) and a first wall coupled to the first end surface (see Fig below of Carruth), the aperture extending through the first wall (by virtue of the aperture being in communication with the bore, see Fig of Carruth below); 
the implant is configured for disposal of the second spinal rod (see Fig of Carruth below) but does not disclose the side wall comprises a recess extending into the second end surface, the recess being configured for disposal of the second spinal rod when the second spinal rod is disposed in the implant and the implant is disposed in the aperture.

    PNG
    media_image5.png
    662
    952
    media_image5.png
    Greyscale

Haskins a spinal construct (Fig 2-3) comprising an implant having a cavity for disposal of a second spinal rod (#110), a connector (#220) having a sleeve that defines an aperture for disposal of the implant (as best seen in Fig 2-3, lower part of the connector defines an aperture that houses the implant), the sleeve comprises a side wall (see Fig below) having a second/distal end surface (see Fig below), wherein the side wall comprises a recess (#242) extending into the second/distal end surface (see Fig below), the recess being configured for disposal of the second spinal rod when the second spinal rod is disposed in the implant and the implant is disposed in the aperture (Fig 2-3), the aperture fulling surrounding the implant and the recess firmly engages the contour of the second spinal rod and thus provides a more stable coupling between the implant, the connector and the second spinal rod (paragraph 37, Fig 2-3).

    PNG
    media_image6.png
    591
    699
    media_image6.png
    Greyscale

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve of Carruth as modified such that it fully surrounds the implant, the side wall includes a recess in view of Haskins because with the aperture fulling surrounding the implant and the recess firmly engaging the contour of the second spinal rod provides a more stable coupling between the implant, the connector and the second spinal rod.


Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Ballard US 2013/0096617.
	Regarding Claim 31, Carruth discloses a spinal construct (Fig 9a) comprising: 
	an implant comprising spaced apart arms defining a first cavity (see Fig below);
	a first rod configured for disposal in the first cavity (see Fig below); 
	a connector including wall (see Fig below) having opposite proximal and distal ends, the connector comprising a first section extending from the proximal end and a second section extending from the distal end (see Fig below, the first and second sections extend from opposing ends of the wall), 
	the first section comprising a sleeve, the sleeve defining aperture configured for disposal of the arms (see Fig below), the sleeve defining a bore in communication with the aperture (see Fig below), 
	the second section comprising a passageway (see Fig below),
	a second rod configured for disposal in the passageway (see Fig below).

    PNG
    media_image7.png
    690
    1033
    media_image7.png
    Greyscale


	Carruth discloses the second section also having a set screw engaged with a threaded bore (see Fig above) but does not disclose the second section comprising an extension and a body connected to the extension via a splined connection, the body defining the passageway.
Ballard discloses a spinal construct (Fig 1) comprising: 
a connector including wall (see Fig below), a first section extending from a first end of the wall and a second section extending from a second end of the wall (see Fig below where first and second sections extends from left and right ends of the wall, respectively), the first section comprising a sleeve (#120 and #130, c-shaped sleeve, se Fig below, Fig 1), the sleeve defining aperture (see Fig below) configured for disposal of a portion of an implant including a first spinal rod (“first linear implant” paragraph 26), the sleeve defining a bore (#123) in communication with the aperture (Fig 1), the second section comprising an extension (#142) and a body (#150) connected to the extension via a splined connection (splines #143, #161, paragraph 24), the body defining a passageway (#156) configured for disposal of a second spinal rod (“second linear implant” paragraph 24), the body being separate from the extension allows the body and the second rod to rotate relative to the first rod so that the second rod can be placed in a desired orientation relative to the first rod (paragraph 24, 25).

    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale

	Regarding Claim 32, Ballard discloses the splined connection is movable between an unlocked configuration and a locked configuration to selectively rotate the second rod to a selected position when the second rod is disposed in the passageway (paragraph 24).

	Regarding Claim 33, Ballard discloses the extension includes a first splined surface (#161) and the body includes a second splines surface (#143); and engagement of a set screw  (“setscrew” received in threaded bore #152, paragraph 24) with the body causes the splines surfaces to interlock and fix a selected orientation of the second rod when the second rod is disposed in the passageway (paragraph 25).

	Regarding Claim 33, Ballard discloses the extension includes a proximal surface including a plurality of first splines (#161) disposed radially about the proximal surface (paragraph 24, Fig 1) and the body includes a distal surface including a plurality of second splines (#143) disposed radially about the distal surface (Fig 1 paragraph 24), the first and second splines defining the splined connection (paragraph 24, as discussed above).

Regarding Claim 35-36, Ballard discloses the extension includes a proximal surface including a plurality of first splines (#161) disposed radially about the proximal surface (Fig 1, paragraph 24) and the body includes a distal surface including a plurality of second splines (#143) disposed radially about the distal surface (Fig 1 paragraph 24), the first and second splines defining the splined connection (paragraph 24, as discussed above in claim 21), the body comprising a proximal surface (#151) opposite the distal surface of the body and a side surface extending from the proximal surface of the body to the distal surface of the body (see Fig below, Fig 1), the passageway extending through the side surface (Fig 1, Fig below), the body comprising a threaded bore (#152, paragraph 24) extending through the proximal surface of the body, the bore being in communication with the passageway (Fig 1, paragraph 24-25, threaded bore for a setscrew that engages the spinal rod).

    PNG
    media_image8.png
    481
    550
    media_image8.png
    Greyscale

	Regarding Claim 37, Ballard discloses a set screw (“setscrew” paragraph 24) configured for engagement with the threaded bore (#152).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second section of Carruth to be replaced with the second section in view of Ballard, such that there is a body connected to an extension via a splined connection, as discussed above, because the body is rotatable and thus allows the second rod to be placed in a desired orientation to the first spinal rod.  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Ballard US 2013/0096617, as applied to claim 38 above and in further view of Baker US 2012/0109210.
Carruth as modified discloses the claimed invention as discussed above but does not disclose the side wall is tapered from the second surface of the body to the first surface of the body.
Baker discloses a similar connector (Fig 1) where the second section has an extension and a body (see Fig below), the extension includes a first surface including a plurality of first splines disposed radially about the first surface and the body includes a second surface including a plurality of second splines disposed radially about the second surface (see Fig below, paragraph 23), the first and second splines defining a splined connection (see Fig below, paragraph 23), the body comprising a first surface opposite the second surface of the body and a side surface extending from the first/proximal surface of the body to the second/distal surface of the body (see Fig below), the passageway extending through the side surface (see Fig below), the body comprising a threaded bore extending through the first surface of the body, the threaded bore being in communication with the passageway (see Fig below, paragraph 27), wherein the side wall is tapered from the second surface of the body to the first surface of the body (as seen in Fig 3, fig below, as discussed above, has a conical tapered shape), the body receiving a second rod (paragraph 34) allows to be rotated to position the second rod in a desired orientation/position (paragraph 33-34).

    PNG
    media_image3.png
    736
    899
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify the side wall of Carruth as modified to be tapered from the distal surface to the proximal surface, in view of Baker above because this provides a known shape for a sidewall of a body used to position a second rod in a desired orientation/position. The examiner notes that it would have been obvious for the sidewall to be conical/tapered, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing side wall for a rotatable body of a connector. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Ballard US 2013/0096617, as applied to claim 31 above and in further view of Haskins US 2012/0130436.
	Carruth as modified discloses the claimed invention as discussed above 
wherein: the sleeve comprises a side wall  (see Fig below of Carruth) having opposite proximal and distal end surfaces (Fig below of Carruth, where the proximal end surface is not labeled but is opposite of the distal end surface and coupled to a proximal wall) and a proximal wall coupled to the proximal end surface (see Fig below), the aperture extending through the proximal wall (by virtue of the aperture being in communication with the bore, see Fig of Carruth below) but does not disclose the side wall comprises a recess extending into the distal end surface, the recess being configured for disposal of the first rod when the first rod is disposed in the implant and the implant is disposed in the aperture.

    PNG
    media_image9.png
    608
    973
    media_image9.png
    Greyscale

Haskins a spinal construct (Fig 2-3) comprising an implant having a cavity for disposal of a first rod (#110), a connector (#220) having a sleeve that defines an aperture for disposal of the implant (as best seen in Fig 2-3, lower part of the connector defines an aperture that houses the implant), the sleeve comprises a side wall (see Fig below) having a distal end surface (see Fig below), wherein the side wall comprises a recess (#242) extending into the distal end surface (see Fig below), the recess being configured for disposal of the first rod when the first rod is disposed in the implant and the implant is disposed in the aperture (Fig 2-3), the aperture fulling surrounding the implant and the recess firmly engages the contour of the first spinal rod and thus provides a more stable coupling between the implant, the connector and the first spinal rod (paragraph 37, Fig 2-3).

    PNG
    media_image6.png
    591
    699
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve of Carruth as modified such that it fully surrounds the implant, the side wall includes a recess in view of Haskins because with the aperture fulling surrounding the implant and the recess firmly engaging the contour of the first spinal rod provides a more stable coupling between the implant, the connector and the first spinal rod.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Haskins US 2012/0130436 and Ballard US 2013/0096617.
Regarding Claim 40, Carruth discloses a spinal construct comprising: 
an implant comprising spaced apart arms defining a first cavity (see Fig below); 
a first rod configured for disposal in the first cavity (see Fig below); 
a connector including wall having opposite proximal and distal ends (see Fig below), the connector comprising a first section extending from the proximal end and a second section extending from the distal end (see Fig below, the first and second sections extend from opposing ends of the wall),
 the first section comprising a sleeve, the sleeve defining aperture configured for disposal of the arms, the sleeve defining a bore in communication with the aperture (see Fig below), 
the second section comprising a body defining a passageway (see Fig below); and
 a second rod configured for disposal in the passageway (see Fig below), 
the passageway extending through a side surface (see Fig below), 
the body comprising a threaded bore extending through a proximal surface (see Fig below), the threaded bore being in communication with the passageway (see Fig below), 
wherein the spinal construct further comprises a set screw configured for engagement with the threaded bore (see Fig below, paragraph 122), 
wherein the sleeve comprises a side wall (see Fig below) having opposite proximal (not labeled below but opposite the distal end surface and coupled to the proximal wall) and distal end surfaces (see Fig below) and a proximal wall coupled to the proximal end surface (see Fig below), the aperture extending through the proximal wall (see Fig below).

    PNG
    media_image10.png
    710
    1024
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    655
    1020
    media_image11.png
    Greyscale

	Carruth does not disclose an extension and the body connected to the extension via a splined connection,
	wherein the splined connection is movable between an unlocked configuration and a locked configuration to selectively rotate the second rod to a selected orientation when the second rod is disposed in the passageway, wherein the extension includes a proximal surface including a plurality of first splines disposed radially about the proximal surface and the body includes a distal surface including a plurality of second splines disposed radially about the distal surface, the first and second splines defining the splined connection, the body comprising a proximal surface opposite the distal surface and a side surface extending from the proximal surface of the body to the distal surface,
and wherein the side wall comprises a recess extending into the distal end surface, the recess being configured for disposal of the first rod when the first rod is disposed in the implant and the implant is disposed in the aperture.
Ballard discloses a connector having a first section and second section (see Fig below),  the first section able to be coupled to a first rod (“first linear implant”, paragraph 26) the second section comprising an extension and a body connected to the extension (see Fig below) via a splined connection (splines #143, #161 paragraph 24), the body defining a passageway (see Fig below); and a second rod configured for disposal in the passageway (paragraph 24 “second linear implant”), wherein the splined connection is movable between an unlocked configuration and a locked configuration to selectively rotate the second rod to a selected orientation when the second rod is disposed in the passageway (paragraph 24), wherein the extension includes a proximal surface including a plurality of first splines (#161) disposed radially about the proximal surface (see Fig below, paragraph 24) and the body includes a distal surface including a plurality of second splines (#143) disposed radially about the distal surface (see Fig below, paragraph 24), the first and second splines defining the splined connection (paragraph 24), the body comprising a proximal surface opposite the distal surface and a side surface extending from the proximal surface of the body to the distal surface (see Fig below), the passageway extending through the side surface (see Fig below), the body comprising a threaded bore (#152) extending through the proximal surface (fig 1), the threaded bore being in communication with the passageway (Fig 1), wherein the spinal construct further comprises a set screw (“setscrew” paragraph 24) configured for engagement with the threaded bore (paragraph 24), the body being separate from the extension allows the body and the second rod to rotate relative to the first rod so that the second rod can be placed in a desired orientation relative to the first rod/ (paragraph 24, 25).


    PNG
    media_image12.png
    625
    985
    media_image12.png
    Greyscale

Haskins a spinal construct (Fig 2-3) comprising an implant having a cavity for disposal of a first rod (#110), a connector (#220) having a sleeve that defines an aperture for disposal of the implant (as best seen in Fig 2-3, lower part of the connector defines an aperture that houses the implant), the sleeve comprises a side wall (see Fig below) having a distal end surface (see Fig below), wherein the side wall comprises a recess (#242) extending into the distal end surface (see Fig below), the recess being configured for disposal of the first rod when the first rod is disposed in the implant and the implant is disposed in the aperture (Fig 2-3), the aperture fulling surrounding the implant and the recess firmly engages the contour of the first spinal rod and thus provides a more stable coupling between the implant, the connector and the first spinal rod (paragraph 37, Fig 2-3).

    PNG
    media_image6.png
    591
    699
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second section of Carruth to be replaced with the second section in view of Ballard, such that there is a body connected to an extension via a splined connection, as discussed above, because the body is rotatable and thus allows the second rod to be placed in a desired orientation to the first rod.  
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve of Carruth such that it fully surrounds the implant, the side wall includes a recess in view of Haskins because with the aperture fulling surrounding the implant and the recess firmly engaging the contour of the first spinal rod provides a more stable coupling between the implant, the connector and the first spinal rod.


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest, which shows other connectors and splined connections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773